Citation Nr: 1713870	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for recurrent deep venous thrombosis (DVT) as a residual of VA treatment, to include surgery to remove a kidney stone at the VA Medical Center (VAMC) in Ann Arbor, Michigan on July 1, 1997.

2.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for heart bypass surgery as a residual of VA treatment, to include surgery to remove a kidney stone at the VA Medical Center (VAMC) in Ann Arbor, Michigan on July 1, 1997.

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 for a lung condition, to include pleural effusion, pulmonary hypertension, fissure, and thickening of the right lower lobe, as residuals of VA treatment, to include surgery to remove a kidney stone at the VA Medical Center (VAMC) in Ann Arbor, Michigan on July 1, 1997.



REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness, D. T.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

For the purposes of clarity, the Board will discuss the procedural history of this matter.  In January 1999, the Veteran filed an initial claim for compensation pursuant to 38 U.S.C. § 1151, for blood clots and a lung disability, as residuals of surgery to remove a kidney stone at a VA medical facility on July 1, 1997.  Service connection for a lung disability and blood clots, as residuals of the surgery, was denied by a rating decision dated in April 1999.  Although the May 5, 1999 VA written notification of the determination, with appellate rights, only referenced adjudication with regard to a lung disability, a copy of the April 1999 rating decision was attached which referenced adjudication of blood clots.  No appeal was taken from that determination, and new and material evidence was not received within the one year thereafter.  A rating decision in August 2004 denied entitlement to compensation pursuant to 38 U.S.C. § 1151 for deep venous thrombosis.  Notice of the determination, with appellate rights, was issued that same month.  Notice of disagreement with the determination was received in October 2004, and a statement of the case was issued to the Veteran and his then representative, in March 2005.  However, no appeal was completed, and new and material evidence was not received, within the one year following the August 2004 rating decision denial.

In June 2007, the Veteran requested reopening of the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT, heart bypass surgery, damage to his urethra, and a lung condition, as residuals of surgery to remove a kidney stone at Ann Arbor VAMC on July 1, 1997.  In an April 2008 rating decision, the RO denied entitlement to VA compensation under 38 U.S.C.A. § 1151 for heart bypass surgery and urethra damage as secondary to recurrent deep venous thrombosis, and denied reopening claims for entitlement to VA compensation under 38 U.S.C.A. § 1151 for recurrent DVT and a lung disability.  VA issued notification of this decision to the Veteran, with his appellate rights, on April 15, 2008.  On April 14, 2009, the RO received a written statement from the Veteran's wife, signed by the Veteran, summarizing the history of medical care for a kidney stone he received from May to July 1997 that he claims to have caused his disabilities of recurrent DVT, heart bypass surgery and lung condition due to negligence on the part of VA.  The Board construes this statement as a timely notice of disagreement (NOD) to the April 2008 rating decision.  The claim has since been readjudicated in a September 2009 rating decision, followed by filing of another NOD in August 2010.  Following issuance of a statement of the case (SOC) in December 2011, the Veteran timely perfected his appeal of the April 2008 rating decision with a substantive appeal received in January 2012, within 60 days of issuance of the SOC.  

These matters were twice previously before the Board and were twice remanded, in June 2015 and September 2016.  The June 2015 Board decision found new and material evidence had been received to reopen the claims.  The matters now return to the Board for appellate consideration.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

The issues of service connection for post-traumatic stress disorder and depression, to include as claims for compensation under 38 U.S.C.A. § 1151, have been raised by the record in an August 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for a lung condition and heart bypass surgery are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that VA medical treatment caused the Veteran's additional disability of DVT, and that it's proximate cause was not an event reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for DVT have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the Board's action to grant the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for DVT, and remand the remaining issues, discussion of VA's duties to notify and assist is not necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

When a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2016).  The law requires not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361 (b).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361 (d)(2).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 

Summary of Relevant Evidence

The Veteran contends that he presented to the VAMC in Ann Arbor, Michigan in May 1997 for pain related to a kidney stone.  He reports having a tube inserted into his back and through his lung for a percutaneous nephrostomy.  The Veteran was then transferred to the Memphis VAMC for a lithotripsy that was unsuccessful.  He then underwent a procedure to remove the nephrostomy at the Ann Arbor VAMC in July 1997.  He contends that after removal of the tube, he developed pleural effusion and hydrothorax, a fissure in his lung, a ureteral injury, DVT, pulmonary hypertension, and later required heart bypass surgery due to blocked arteries.  The Veteran contends that these conditions constitute additional disabilities that were caused by VA treatment for his kidney stone, and improper care by the VA.  The Veteran's witness contends that doppler studies should have been done by the Ann Arbor VAMC on July 8, 1997, and that studies from April 1997 to July 1997 showed "definitive changes" from an over extended circulatory system.  The witness further stated that the Veteran's calcified ureter sets a severe setting for overall kidney function.

VA treatment records from May 8, 1997 show that the Veteran presented to the Ann Arbor VAMC with pain and nausea.  His past medical history at the time noted only low back pain, rotator cuff injury, and a past compression fracture.  A chest x-ray at that time was normal.  Examination revealed a large kidney stone in the right pelvic area.  Cardiological examination at that time revealed no ischemia.  The VA performed a nephrostomy and stent placement to unobstruct the kidney.  The Veteran was given a catheter for urination.  On May 13, 1997 the Veteran reported difficulty urinating and increasing pain.  The Veteran was discharged on May 14, 1997, without having removed the kidney stone, with plans to go to Memphis VAMC for shock treatment.  The Veteran presented to Ann Arbor VAMC again on May 27, 1997 with a fever, and he was diagnosed with urosepsis.  The Veteran at that time described his tube as having become displaced.  He was discharged on May 30, 1997 in good condition with his percutaneous nephrostomy tube in good dependent drainage.  The Veteran was then sent to Memphis VAMC for a lithotripsy in June 1997, but the stone reportedly failed to fragment.  The Veteran reported to Ann Arbor VAMC urgent care several times for pain, and was eventually admitted at the Ann Arbor VAMC on June 30, 1997 for stone extraction.  On July 1, 1997, a nephrostomy was unsuccessful due to tube obstruction.  The stone was then removed through ureteroscope.  The Veteran was noted to have no immediate complications, and had a stent placed in the right ureter.  However, that night, the Veteran reported shortness of breath and right sided chest pain.  Imaging revealed a right sided hydrothorax, to which the records attribute his dyspnea.  After resolution following chest tube placement, the Veteran was discharged on July 4, 1997.  

After surgery, the Veteran presented to the Ann Arbor VAMC urgent care with chest pain, dysuria, and flank pain on July 6, 1997.  Imaging studies show clear lungs and normal heart size, subpulmonic effusion in the right and clinical correlation for fluid overload.  On July 8, 1997, the Veteran returned again to urgent care with bilateral foot pain and swelling, right leg thrombophlebitis, and flank pain.  

On July 14, 1997, the Veteran reported to a private facility with complaints of fever, bilateral flank pain, and chest pain.  There, the Veteran was diagnosed with urosepsis.  Imaging revealed bilateral pleural effusion and atelectasis.  Follow up imaging from July 23, 1997 showed increasing density in the right lung.  Private doppler studies on July 22, 1997 showed partially obstructing thrombus in femoral vein and complete obstruction in popliteal vein.  A February 1998 imaging of the lungs shows interval appearance of either fluid or thickening of a right interlobar fissure, two small calcific densities in the left lower pole, with the rest of the lungs clear.  VA treatment records indicate that the Veteran underwent quadruple bypass surgery at the Ann Arbor VAMC in July 2000 for clogged vessels.  Records indicate that the Veteran treats chronic DVT with Coumadin.  A December 2002 private medical opinion states that the Veteran's DVT may have been a post-operative complication from his June 1997 admission.  VA treatment records from March 2003 show a diagnosis of mild chronic obstructive pulmonary disorder (COPD), with shortness of breath on exertion. 

The VA obtained a medical opinion concerning the etiology of the Veteran's lung condition, DVT, and heart bypass surgery in December 2015.  The examiner reviewed the record and considered the Veteran's history.  The examiner opined that the Veteran's 1990 physical indicated a strong family history of cardiac disease, and opined that the Veteran was genetically predisposed for cardiac problems.  The examiner further opined that there is no rational basis to ascribe cardiac problems requiring bypass of occluded coronary vessels to his prior surgical care.

The December 2015 examiner also opined that the Veteran's lung condition appears to be a complication from kidney stone surgery, but there is no evidence in the record of inappropriate care, or that inappropriate care was responsible for the development of a pleural effusion requiring chest tube insertion.  The examiner noted that the pulmonary effusion did not represent a deviation from standard care.  The examiner further noted that the Veteran did not have DVT after prior minor surgeries in 1970 or 1983.  The examiner then noted that the first indication of DVT was nearly four hours after surgery for the right kidney stone, and that the occurrence would be considered to have provoked the DVT.  The examiner noted that the Veteran had inherited thrombophilia and that lab reports were positive for heterozygosity for Factor V Leiden.  The examiner stated that this was unpredictable by prior personnel or family history, and that it is the most common inherited disorder prone to develop venous thrombosis.  The examiner then opined that he believed the kidney stone surgery possibly provoked development of a venous thrombus; however it was not predictable or preventable.  

The examiner was asked to provide an addendum opinion in October 2016.  The examiner stated that "the claimed disability of DVT is likely a result of VA treatment.  The conditions of heart bypass surgery and lung condition due to surgery to remove a kidney stone was not caused by or became worse as a result of the VA treatment.  There was no carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel resulting in disability.  The additional disability could not have reasonably been foreseen by a reasonable healthcare provider.  There was no failure on the part of VA to timely diagnose or properly treat the claimed disease or disability."  

Analysis

A review of STR's, VA treatment records, and private medical records indicate that the Veteran had not experienced DVT prior to treatment at the VAMC in Ann Arbor from June 30, 1997 to July 4, 1997.  The record shows that the Veteran reported swelling in the legs and feet just 4 days after surgery at the Ann Arbor VAMC urgent care facility.  The Veteran then reported to a private hospital with flank pain, fever, and chest pressure on July 15, 1997.  He was first diagnosed with DVT during that visit on July 22, 1997.  The December 2015 and October 2016 VA examiner opined that the kidney surgery possibly provoked the Veteran's genetic proneness to develop DVT, and when giving the benefit of the doubt to the Veteran, the Board finds that there was actual causation.  The examiner further stated that Veteran's condition was not predictable or preventable due to a genetic predisposition for developing DVT that was not predicted by prior personal or family history.  The Board therefore finds that the proximate cause of the Veteran's additional DVT disability was an event that was not reasonably foreseeable.

Accordingly, the Board concludes that the evidence is at least in relative equipoise as to whether VA medical treatment caused the Veteran's DVT, an additional disability for which its proximate causation was not reasonably foreseeable.  The benefit of the doubt is resolved in favor of the Veteran.  The Board therefore concludes that the requirements for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for recurrent DVT have been met, and the claim must be granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to VA compensation pursuant to 38 U.S.C.A. § 1151 for recurrent deep vein thrombosis is granted.


REMAND

Unfortunately, the Board has found that further development is necessary prior to adjudicating the Veteran's claims with regard to a lung disability and heart bypass surgery on the merits. 

With regard to the Veteran's claimed additional disability of a lung condition, the AOJ, pursuant to June 2015 and September 2016 Board remands, obtained VA opinions in December 2015 and October 2016.  Those opinions, offered by the same examiner, provide conflicting statements as to whether the Veteran's lung condition is as least as likely as not a result of the Veteran's July 1997 VA treatment.  

Further, the examiner was directed by the September 2016 remand to specifically provide rationale or explanation as to why, with regard to the Veteran's lung condition, there had been no deviation from the standard of care and no evidence of inappropriate care in light of pleural effusion during treatment.  The examiner did not provide such rationale.  What's more, in both opinions, the examiner only provided an opinion regarding whether the proximate cause of the additional disability of DVT was an event not reasonably foreseeable, and does not opine with reference to a lung condition.  

Moreover, as noted in the September 2016 remand, the examiner again did not discuss the specific contentions of the Veteran and his Board hearing witness, D. T., that the Ann Arbor VAMC was negligent in providing treatment, as well as her statement that the Veteran's heart condition was understandable given the strain on his circulatory system from surgery.

For these reasons, the Board finds the December 2015and October 2016 medical opinions are inadequate and these matters therefore must be remanded for a supplemental medical opinion to adjudicate the case as well as ensure compliance with the June 2015 and September 2016 Board remands.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all informed consent forms signed by the Veteran for the July 1997 surgery at Ann Arbor, Michigan VAMC, and any subsequent surgeries in 1997, and associate them with the record.

2.  Make the complete record available to an appropriate clinician, other than the one who provided the December 2015 and October 2016 VA opinions, with respect to the Veteran's claims for benefits under 38 U.S.C.A. § 1151 for heart bypass surgery, and a lung disability due to VA treatment, to include July 1, 1997 surgery to remove a kidney stone and post-surgical care at the VA medical center (VAMC) in Ann Arbor, Michigan.  After review of the complete record, to specifically include the testimony and written statements made by D. T. in April 2009, May 2009, March 2015, September 2015, and February 2016 the clinician must address the following:

a.  Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's currently diagnosed heart disability, status post bypass surgery, and/or a lung disability, were/was caused by his VA treatment, to include surgery for the removal of a right kidney stone at the Ann Arbor VAMC in July 1997.  The examiner should address each alleged additional disability separately.

b.  If the clinician finds in the affirmative, then an opinion must be provided as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that a heart disability and/or lung disability was (1) due to carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA in providing treatment for the Veteran's right side kidney stone, OR (2)  whether either additional disability was not reasonably foreseeable in relation to receiving treatment for the right side kidney stone. The examiner should provide rationale and explanation for each answer. 

c.  In addition, if a disability identified above is found to be related to the Veteran's treatment for a right side kidney stone, provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that a reasonable health care provider would have disclosed each such disability to be a risk of the surgeries performed.  In doing so, please note review of any informed consent forms and whether any treatment was rendered without the Veteran's informed consent.

The term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of that conclusion as it is to find against it.  An examination of the Veteran should be performed only if deemed necessary by the clinician providing the opinion.

3.  After completing the above development, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


